 



EXHIBIT (10-10)
Short Term Achievement Reward Program
The Short Term Achievement Reward (“STAR”) Program is The Procter & Gamble
Company’s (the “Company” or “P&G”) annual incentive program designed to support
outstanding business results of the Company and its subsidiaries. Awards are
made pursuant to the authority delegated by the Board of Directors to the
Compensation & Leadership Development Committee (the “Committee”) for awarding
additional remuneration and the 2001 Stock and Incentive Compensation Plan
and/or the 2004 Gillette Long Term Incentive Plan.
I. ELIGIBILITY
Eligibility is based on job level and the requirement of working at least four
weeks during the fiscal year. STAR participants who do not work a full schedule
(leaves of absence, disability, and less-than-full time schedules) in the fiscal
year in which the award is payable may have awards pro-rated.
II. CALCULATION
The individual STAR Award Calculation is: (STAR Target) x (Business Unit
Performance Factor) x (Corporate Adjustment Factor) x (Gillette Factor)

•   The STAR Target for each participant is calculated as: (Base Salary) x (STAR
Target percent)

Base Salary as of the end of June is used to calculate the STAR award. If a
participant’s level changes, the highest band level and salary during the fiscal
year is used to determine the STAR Target.
The STAR Target Percent is dependent on job level in the organization and will
fall between 8% and 170%.

          Job Band   STAR Target as % of Base
Band 3
    8 %
Band 4 - Associate Director
    15 %
Band 5 - Director
    25 %
Band 6 - Vice President
    45 %
Band 7 - President
    70 %
Band 7 - Group Presidents and Function Heads
    75 %
Band 8 – Vice Chair
    90 %
Band 9 – President GBU’s, COO, CFO
    115 %
Band 10 - CEO
    170 %

An individual’s STAR target may vary from the Job Band target identified above
in certain limited circumstances, including but not limited to, organizationally
driven band reductions or certain corporate actions that result in specific
employment obligations.

•   The Business Unit Performance Factor is assigned to each STAR business unit
as a measure of success for the fiscal year. The factors range from 53% to 167%
with the target at 100%. A STAR Committee, comprised of a small number of senior
executives (who do not determine their own awards), conducts a retrospective
assessment of the performance of each business unit according to one or more of
the following measures and makes a recommendation to the Compensation &
Leadership Development

 



--------------------------------------------------------------------------------



 



    Committee: Operating Total Shareholder Return, Key Competitor Comparison,
After Tax Profit, Operating Cash Flow, Value Share, Volume, Net Outside Sales,
Value Contribution, Organization Head Self Assessment, and Cross Organization
Assessment. There may also be other factors significantly affecting unit results
positively or negatively.

•   The Corporate Adjustment Factor measures the total Company success and
ranges from 80% to 130%, with a 100% target. The same Corporate Adjustment
Factor is applied to all STAR award calculations. It is determined by a matrix
that measures P&G’s market total shareholder return (“TSR”) ranking for the
fiscal year relative to a competitive peer group and diluted earnings per share
(“EPS”) growth for the fiscal year.

The Committee may add additional factors with clear performance metrics (such as
the Gillette factor described below) for supporting business needs.

•   The Gillette Factor is derived from a review and recommendation by the STAR
Committee based on the results of the success of the Gillette integration. The
factor ranges from 80% to 130% with 100% as the target. The same Gillette Factor
will apply to all STAR award calculations. It will be determined by assessing
performance during the fiscal year on various metrics including: sustaining the
overall health of both the P&G and Gillette businesses during this period (based
on market share and earnings progress); achieving sales, research and
administrative budget and synergy objectives; meeting enrollment targets; and
staying within integration cost and restructuring estimates. The Gillette Factor
was applied starting with the results of fiscal year 2005/06 and will remain a
factor as long as applicable.

The STAR Committee makes recommendations to the Compensation & Leadership
Development Committee regarding the performance factor percentages to be applied
to all STAR awards (except those for the STAR Committee). The final award
amounts for the principal officers are approved by the Compensation & Leadership
Development Committee. Pursuant to a delegation from that Committee, awards for
other employees are approved by the Chief Executive. STAR Awards for members of
the Star Committee are determined exclusively by the Committee without any
recommendation from the STAR Committee.
III. TIMING AND FORM
STAR awards are determined after the close of the fiscal year and are paid on or
about September 15. The award form choices and relevant considerations are
explained in payment preference materials generally in the form of Appendix 1.
Participants receive written notice of their award detailing the calculation,
generally in the form of Appendix 2. The grant letters are generally in the form
of Appendix 3.
Generally, STAR awards are paid in cash. However, before the end of the calendar
year preceding the year of the award date, participants on record can choose
their upcoming award in forms other than cash, such as stock options, local
deferral programs in some countries, or restricted stock units or deferred
compensation, (for participants also in the Business Growth Program), depending
on local regulations. To pay a STAR award in stock options, the Company compares
current cash value to stock option value with a conversion factor that is
reviewed annually. Any STAR award paid in stock options, restricted stock units
or other equity shall be awarded pursuant to this program and the terms and
conditions of the 2001 Stock and Incentive Compensation Plan, the 2004 Gillette
Long Term Incentive Plan or any successor stock plan approved in accordance with
applicable listing standards, as they may be revised from time to time.

 



--------------------------------------------------------------------------------



 



IV. SEPARATION FROM THE COMPANY

•   Retirement, Death or Special Separation with a Separation Package: If
participant worked at least 4 weeks, award is pro-rated based on the number of
weeks worked in the fiscal year for which the award is payable, divided by 52.

•   Voluntary Resignation or Termination for cause: Separating employees must be
active as of June 30 (the close of the fiscal year for which the award is
payable) to receive an award.

Eligible participants who have left the Company will receive a cash payment
(equity such as stock options and RSUs can be issued to active employees only)
on the same timing as STAR awards or as soon thereafter as possible.
V. CHANGE IN CONTROL
Notwithstanding the foregoing, if there is a Change in Control in any fiscal
year, STAR awards will be calculated in accordance with Section II above, but
each factor will be calculated for the period from the beginning of the fiscal
year in which a Change in Control occurred up to and including the date of such
Change in Control (“CIC Period”). “Change in Control” shall have the same
meaning as defined in the 2001 Stock and Incentive Compensation Plan.
VI. GENERAL TERMS AND CONDITIONS
While any STAR award amount received by one individual for any year shall be
considered as earned remuneration in addition to salary paid, it shall be
understood that this plan does not give to any officer or employee any contract
rights, express or implied, against any Company for any STAR award or for
compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the Committee.
Each award to the Chief Executive, Vice-Chairs, Group Presidents, Presidents,
Global Function Heads and Senior Vice Presidents and equivalents, made pursuant
to this plan, is subject to the Senior Executive Recoupment Policy adopted by
the Committee in December 2006.
This program document may be amended at any time by the Committee.
2/13/07

 